Citation Nr: 1541718	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-43 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and D.H.



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed an honorable career in the U.S. Navy, serving on active duty from July 1954 to May 1975.  He died in November 2006.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2008 and March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The appellant and D.H. testified at a hearing before the undersigned in September 2015.  A transcript is of record. 

Although the appellant did not submit a notice of disagreement (NOD) within one year of the March 2008 rating decision which originally denied this claim, she submitted new and material evidence within one year of that decision in the form of an amended death certificate showing that diabetes was a contributing cause of death.  The amended death certificate was received by VA in January 2009.  The appellant argues, in relevant part, that presumptive service connection is warranted for diabetes as a result of the presumption of exposure to herbicides such as Agent Orange based on the Veteran's alleged service in Vietnam, and thus that service connection for the cause of death should be established based on the fact that diabetes was a contributing cause.  See 38 C.F.R. §§ 3.307(a), 3.309(e), 3.312 (2015).  Thus, the amended death certificate constitutes new and material evidence as it relates to an unestablished fact, namely that diabetes was a contributing cause of death, and satisfies the low threshold of raising a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (defining new and material evidence); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010) (holding that there is a low threshold for reopening, and that the new and material evidence need not relate to all unestablished elements).  

Accordingly, the claim for disability and indemnity compensation (DIC) benefits based on service connection for the cause of death is properly characterized as an original claim.  See 38 C.F.R. § 3.156(b) (2015) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

A request must be made to the U.S. Army and Joint Services Records Research Center (JSRRC) for more information about the Veteran's unit assignments and duties that may aid in a determination as to the likelihood that he set foot in Vietnam during the Vietnam Era.  In this regard, the appellant argues that the Veteran had service on land in Vietnam through assignment to Patrol Squadron 50 in 1965 and/or assignment to VC-5 at Cubi Point from 1970 to 1973.  According to her hearing testimony before the undersigned, she remembered the Veteran reminiscing with friends about being in Vietnam.  She also submitted a printout from a webpage in which another member of VC-5 commented that it flew between air craft carriers in Yankee Station and Da Nang Harbor, Vietnam between 1969 and 1971, transporting "mail, people, and parts etc."  Based on this comment, the appellant believes that the Veteran may have landed in Vietnam to pick up or deliver mail or supplies.  She also submitted a statement purportedly from the Veteran's former wife stating that during the period from 1970 to 1973, he was stationed at Cubi Point, Philippines, and "made trips to Da Nang, Vietnam" as a crew member of the VC-5 squadron.  

The Veteran's service personnel records do not establish in-country service in Vietnam.  They reflect that he had occupational specialties as an aircraft structural mechanic and quality assurance inspector.  According to an October 2001 VA audiological examination, the Veteran stated that he worked flying sea planes as a flight engineer and crew member, and was also a maintenance chief and division chief for quality control.  

The service personnel records additionally show that he was assigned to Patrol Squadron 50, from September 1950 to November 1950, and that he was authorized to wear the Vietnam Service Medal for "service aboard the Patrol Squadron 50 during the period" from September 1, 1965 through November 11, 1965.  They also show that he was awarded combat pay for serving in a combat zone from October 16, 1965 to November 4, 1965.  The National Personnel Records Center (NPRC) stated that it was unable to determine whether the Veteran had in-country service in Vietnam, but noted that he was attached to a Navy Unit, Patrol Squadron 50, and that this unit was credited with Vietnam Service from October 16, 1965 to November 4, 1965, and could have been assigned to a ship or shore. 

In addition, the service personnel records show that the Veteran was assigned to the Fleet Composite Squadron (FLECOMPRON), detachment 5 (VC-5) at Cubi Point, from October 1970 through November 1973.  

The service personnel records show that he worked on both the A-4 Skyhawk and the US-2C and RC-45J aircraft.  

The Board notes that flying missions over Vietnam air space is not sufficient to establish in-country service for the purpose of the presumption of herbicide exposure.  See VAOPGCPREC 7-23 (Aug. 12, 1993); 38 C.F.R. § 3.307(a).  However, the appellant's testimony indicates that he may also have landed in Vietnam for the purpose of picking up or delivering mail or supplies.  

In light of the above, a request must be made to the JSRRC for any information as to the likelihood that the Veteran may have set foot on land in Vietnam based on his military occupational specialties (MOS's) and unit assignments. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Submit a request to the JSRRC for any information as to whether the Veteran may have had in-country service in Vietnam, including due to picking up or delivering mail or supplies, based on the following MOS's and unit assignments, and the missions and activities of such units.
* Patrol Squadron 50, from September 1950 to November 1950, including service in a combat zone from October 16, 1965 to November 4, 1965 (the JSRRC states that this was the period for which this unit was credited with Vietnam service).
* Fleet Composite Squadron (FLECOMPRON), detachment 5 (VC-5) from October 1970 through November 1973 at Cubi Point. 
* The Veteran served as an aircraft mechanic and quality assurance inspector for A4E, US-2C, and RC-45J aircraft.  

2. Then, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




